DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1, 2, & 4-10 in the reply filed on 5/7/21 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/7/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, & 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aiiso (US Patent 7,506,977; hereafter ‘977).
Claim 1: ‘977 is directed towards a method of producing a laminate (title & abstract) comprising:
preparing a hard coat solution including a dye, a solvent, and a hard coat material (see col. 20, line 60 – col. 21, line 47);
immersing a lens substrate provided with a primer layer over at least one surface thereof in the hard coat solution (col. 20, line 44 – col. 21, line 47); and
curing the hard coat solution applied on the primer layer to form a hard coat layer (see col. 20, line 60 – col. 21, line 47);
wherein the dye is:
 
    PNG
    media_image1.png
    192
    212
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    231
    302
    media_image2.png
    Greyscale
(col. 17, lines 1-40), 
and the solvent is at least one selected from the group consisting of ethylene glycol monobutyl ether and n-butyl alcohol (i.e. butanol) (see col. 19, lines 39-60).
 ‘977 teaches the claimed invention but fails to explicitly teach that the organic dye compound of the hard coat solution impregnates the primer layer and forms a region including the organic dye compound in a thickness direction from a surface in contact with the hard coat layer. Since the compounds for the primer and hard coat layers, the same solvents, and same dye composition with the same process of 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the ‘977 product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claim 2: ‘977 teaches preparing the hard coat solution by mixing the organic dye compound, the solvent, and the hard coat material (see col. 20, line 60 – col. 21, line 47).
Claim 4: The hard coat material includes at least one compound selected from the group consisting of silicon oxide, titanium oxide, zirconium oxide, tin oxide, aluminum oxide, tungsten oxide, antimony oxide, and silane compound having at least one epoxy group (col. 20, line 85 – col. 21, line 15).
Claim 5: The hard coat solution further includes a urethane-based resin (see col. 5, lines 19-40).
Claim 6: The hard coat solution further includes another function imparting agent (a catalyst can be included with includes the function of curing the layer; col. 21, lines 15-30).
Claim 7: The primer layer is a urethane-based resin (col. 20, lines 47-59).
Claim 8: The M is a divalent copper atom in the organic dye compound (col. 17, lines 54).
Claim 9: The organic dye compound can be:

    PNG
    media_image3.png
    202
    305
    media_image3.png
    Greyscale
 (col. 17, lines 40-56).
Claim 10: The lens substrate is a poly(thio)urethane (col. 7, lines 50-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/James M Mellott/           Primary Examiner, Art Unit 1712